*205ON MOTION FOR REHEARING AND CLARIFICATION
PÉR CURIAM.
We withdraw our opinion filed May 11, 1983 and substitute the following opinion in its place.
Petitioner seeks review of his presumptive parole release date. We treat the petition for habeas corpus as a petition for mandamus directed against the FPPC. Pannier v. Wainwright, 423 So.2d 533 (Fla. 5th DCA 1982); Harrisson v. Florida Parole and Probation Commission, 428 So.2d 388 (Fla. 4th DCA 1983). We grant the writ and order the Commission to recompute petitioner’s PPRD without using his expired 1973 robbery sentence in aggregation. An expired sentence may not be used in aggregation. Jordan v. Florida Parole and Probation Commission, 423 So.2d 450 (Fla. 1st DCA 1982).
Writ Granted.
HERSEY, HURLEY and DELL, JJ., concur.